846 F.2d 78
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Norman R. KNIGHT, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3055.
United States Court of Appeals, Federal Circuit.
March 18, 1988.

Before RICH, NIES and MAYER, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board), Docket No. AT07528710433, sustaining the removal of Norman R. Knight for unauthorized absences and failure to obey an order from his supervisor, is affirmed on the basis of the board's July 6, 1987, initial opinion.